 In the Matter Of SERVICE DIE CORPORATIONandUNITED STEELWORKERSOF AMERICA(C. I. 0.)Case No.R-4587.-DecidedDecember 17, 1942Jurisdiction:rifle parts manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord recognition ; employees temporarily laid offheldeligible to,vote ; electionnecessary.Unit Appropriate for Collective Bargaining:allproduction and. maintenanceemployees, excluding administrative, supervisory, office, and clerical employees;stipulation as to.-Mr. Joseph F. Doyle,of Lynn, Mass., for the Company.Grant & Ango ff,byMr. Frederick F. Cohen,of Boston, Mass., forthe Union.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONCANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America (C. I.0.), herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofService,Die Corporation, Lynn, Massachusetts, herein called the Com-pany; the National Labor Relations Board provided for an appro-priatehearing upon due notice before Samuel G. Zack, TrialExaminer.Said hearing was held in Lynn, Massachusetts, onNovember 27, 1942.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.On December 2, 1942, the Company filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following:46 N. L.R. B., No. 10.83 i84DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYService Die Corporation, a Massachusetts corporation, was, untilApril 1941, engaged in the manufacture of shoe dies at its plant inLynn, Massachusetts.. A substantial portion of these dies was shippedto various New England States. In April 1941, the Company con-verted its plant to the production of rifle parts under a subcontractwith a Massachusetts rifle manufacturer.Under this arrangement,the Company receives materials from the rifle company, processes themat its Lynn plant, and returns the processed materials to said riflecompany which, after assembling the parts, ships the completed riflesto England.We find, contrary to its contention, that the Company isengaged in commerce within the meaning of the National LaborRelations Act'H. THE ORGANIZATION'INVOLVEDUnited Steelworkers of Americais a labor organization affiliated,with the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONAfter a period of organizational efforts among-the Company's pro:duction and maintenance employees, the Union, by registered letteron October 29, 1942, informed the Company that it represented a ma-jority of said employees.Receiving no reply, a representative of theUnion unsuccessfully attempted to contact the Company's presidentby telephone.On November 10, after the present petition had beenfiled, the Company, at a conference of the parties with a Board agent,took the position that it was outside the jurisdiction of the Board.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof, Section 9 (c) and Section 2 (6) and (7) of the, National LaborRelations Act.1The Regional Director stated that the Union submitted 132 applications for member-ship,131 bearing dates in October and November 1942, and 128 bearing apparentlygenuine, original signatures.Of these 128 signatures,117 are the names of employeeswhose names appear on the Company's, pay roll for the week of November 3, 1942,which pay roll contained 141 employees in the unit hereinafter found appropriate. SERVICE DIECORPORATIONIV. THE APPROPRIATE UNIT,85We find,in accordancewith a stipulationof the parties,that allproduction and maintenance employeesof the Company, excluding ad-ministrative,supervisory,office, and clerical employees, constitute aunit appropriatefor the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representationwhich hasarisen can best be resolved by an election by secretballot.The Unionsuggests that' eligibilityto vote should be determined by referenceto the pay roll of November 3, 1942, on the ground that since that datea number of employees have been temporarily laid off. In the Direc-tion of Election herein,employeestemporarily laid off are specificallyincluded among those employees eligible to vote.The evidence inthe instant case shows,and we find,that the lay-offs in question aretemporary.We therefore find it unnecessary to depart from ournormal practice,and accordinglywe shall direct that the questionconcerning representation which has arisen be resolved by an electionby secret ballot amongthe employeesin the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and'pursuant to the power vested in the National LaborRelations Board by Section 9(c)of the National Labor RelationsAct, and pursuanttoArticleIII, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, it isherebyDIREOMED that, as partof the investigationto ascertain representa-tives for the purposes of collective bargaining with Service Die Cor-poration,Lynn,Massachusetts,an election by secret ballot shall be.conducted as early as possible, but not laterthan thirty (30) daysfromthe date.of this Direction,under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during, the pay-roll period immediately precedingthe date of this Direction,including any such employees who did not $6 .DECISIONS OF NATIONAL LABORRELATIONS BOARDwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed 'forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been dischargedfor cause,to determine whether or not they. desire to be represented by UnitedSteelworkers of America (C. I. 0.), for the purposes of collectivebargaining.